Citation Nr: 0613754	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  05-19 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to January 
2000.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision the 
Department of Veterans Affairs (VA) Regional office in St. 
Louis, Missouri (RO).


FINDINGS OF FACT

1.  In September 2005, prior to the promulgation of a 
decision in the appeal, the veteran withdrew his appeal as to 
the issue of entitlement to service connection for a right 
knee disorder.

2.  The medical evidence of record does not show that the 
veteran's left knee disability is related to his military 
service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to service 
connection for a right knee disorder, have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), 
(c) (2005).

2.  A left knee disability was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 101(16), 1101, 
1110, 1112, 1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.306, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Right Knee Disorder

In March 2004, the veteran filed a claim for a left knee 
disorder.  The RO noted that the veteran had stated that his 
right knee hurt in the description of the disabilities and 
subsequently adjudicated the claim as a bilateral knee 
disorder.  By a rating decision dated in June 2004, the issue 
of entitlement to service connection for a bilateral knee 
disorder was denied.  The veteran perfected an appeal in June 
2005 as to this issue by marking the box on VA Form 9 which 
states, "I want to appeal all of the issues listed on the 
statement of the case and any supplemental statements of the 
case that my local VA office sent me."  (Emphasis added).  
In a September 2005 letter to the VA, the veteran stated that 
he did not file a claim for a bilateral knee disorder, that 
he only filed a claim for a left knee disorder.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at anytime before the Board promulgates 
a decision.  38 C.F.R §§ 20.202, 20.204(b).  Withdrawal may 
be made by the veteran or by his authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).

With regard to this issue, prior to the promulgation of a 
decision by the Board, the veteran indicated that he wished 
to withdraw his appeal as to entitlement to service 
connection for a right knee disorder.  As a result, no 
allegation of error of fact or law remains before the Board 
for consideration with regard to the issue of entitlement to 
service connection for a right knee disorder.  As such, the 
Board finds that the veteran has withdrawn his claim as to 
this issue, and accordingly, the Board does not have 
jurisdiction to review the appeal as to the issue of 
entitlement to service connection for a right knee disorder, 
and it is dismissed.



Service Connection for a Left Knee Disorder

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
VA has issued regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In this case, prior to initial VA adjudication, 
VA notified the veteran by a letter dated April 2004, of the 
information and evidence needed to substantiate and complete 
his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The letter also informed the veteran that VA would obtain 
medical records from VA and any other medical records about 
which the veteran notified them.  The veteran was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment for his left knee disorder, or to provide a 
properly executed release so that VA could request the 
records on his behalf.  The veteran was also told, 
essentially, to provide all evidence pertaining to his claim.  
See 38 C.F.R. § 3.159(b)(1).  The provisions of 38 C.F.R. 
§ 3.159(b)(1) were provided to the veteran in the statement 
of the case.  It is clear from these documents that the RO 
was asking for any records related to the veteran's claim.  
The duty to notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and VA medical records have been associated with the 
claims file.  There is no indication that other Federal 
department or agency records exist that should be requested.  
The veteran was notified of the need for a VA examination, 
and one was accorded him in September 2005.  He was also 
advised what evidence VA had requested, and notified what 
evidence had been received.  The veteran has not identified 
any additional, relevant evidence that has not been requested 
or obtained, and there is no indication that any pertinent 
evidence was not received.  See 38 U.S.C.A. § 5103A(b).  As 
the veteran has not identified any records that are not 
already in the claims file, the Board finds that there is no 
additional duty to assist prior to the submission of new and 
material evidence.  Thus, VA's duty to assist has been 
fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The Board notes that the veteran was not 
informed that a disability rating and effective date would be 
assigned if his claim was granted.  However, since the 
veteran's claim for service connection for a left knee 
disorder is being denied, no disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the veteran.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131.  
In addition, service connection may be granted for any 


disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Moreover, in the case of arthritis, service connection may be 
granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's service medical records indicate that he was 
seen for left knee pain in March 1997.  The records indicate 
that at the time of the examination, he stated that he had 
been experiencing the left knee pain for three days.  The 
examination report states that there was no evidence of 
swelling, dislocation, or deformation.  The veteran was 
advised to take Motrin and apply ice and to return in 10 days 
if there was no improvement in the condition.  The service 
medical records are absent of any other complaints about a 
left knee disorder.

In February and March 2004, private medical records indicate 
the veteran was seen for complaints of left knee pain.  The 
examiner noted that the veteran had a history of knee injury.  
In March 2004, mild degenerative osteoarthritis in the medial 
compartment was diagnosed.  In April 2004, the veteran stated 
that his knee had popped and cracked before exiting service, 
with occasional pain that was not of an extended duration.

In May 2005, a private medical examination report indicates 
complaints of bilateral knee pain which the veteran noted 
began hurting him in 2004 after working on his house.  The 
examiner noted that he had not had previous knee problems.

In June 2005, an arthroscopy and partial meniscectomy was 
performed on the left knee.  The preoperative diagnosis was a 
probable medial meniscus tear in the left knee.  The 
postoperative diagnosis was a medial meniscus tear in the 
left knee.

In September 2005, a VA medical examination was conducted.  
X-rays revealed minimal narrowing of the medial joint 
compartment, bilaterally.  The examiner was unable to 
determine a relationship to military service without 
resorting to conjecture.

There is no medical evidence that provides a relationship 
between the veteran's military service and his left knee 
disorder.  While he was treated in service in 1997, there is 
no medical evidence of record that this resulted in a chronic 
residual disability.  The veteran's statements alone are not 
sufficient to prove the etiology of his left knee disorder.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  As he is not a physician, the veteran is not 
competent to make a determination that his left knee disorder 
is the result of his military service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

In sum, there is no competent evidence on file linking the 
veteran's left knee disorder to service or to any incident of 
service, despite his assertions that such a causal 
relationship exists.  As there is no evidence which provides 
the required nexus between military service and the left knee 
disorder, service connection for this disability is not 
warranted.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In 
reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

The claim of entitlement to service connection for a right 
knee disorder is dismissed.

Service connection for a left knee disability is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


